Citation Nr: 0330839	
Decision Date: 11/07/03    Archive Date: 11/17/03	

DOCKET NO.  02-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as the result of exposure to herbicides. 

2.  Entitlement to service connection for a skin disability 
including tumid lupus, to include as the result of exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
December 1970.

This matter arises from a February 2001 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefits 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), 
the case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), that 
eliminated 
the well-grounded claim requirements, expanded the duty of 
VA to notify the appellant and representative, and enhanced 
VA's duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 
VCAA, Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 
5103).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See VCAA, Section 3(a) 
(codified at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record does not show that the RO 
provided notice to the claimant and his 


representative of the VCAA, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence, either by a notice letter of its own or by 
adopting a copy of the recommended VCAA notice letters 
provided by the Veterans Benefits Administration.  Nor has 
the RO addressed how the VCAA was satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).    

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling Veterans Law Judge.  
Such a hearing was conducted on July 10, 2002.  However, the 
Veterans Law Judge that conducted that hearing is no longer 
with the Board.  Under authority vested in the Chairman, the 
case was reassigned to another Veterans Law Judge.  See 
38 C.F.R. § 19.3 (2003).  The veteran has also indicated 
that he would like another hearing before a traveling 
Veterans Law Judge.  He must be given this opportunity in 
order to ensure that he has been accorded due process of 
law.  

In view of the foregoing, this case is REMANDED to the RO 
for action as follows:

1.  The RO must review the claims file 
and insure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should insure that the new notification 
requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates 
of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent to 


his claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this, and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review the 
record and insure that all development 
actions have been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to 
assist requirements of the VCAA and VA's 
implementing regulations.

5.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted, both the veteran 
and his representative should be 
furnished a supplemental statement of 
the case.  They should also be given the 
appropriate time period in which to 
respond.  

6.  The veteran should then be scheduled 
for a personal hearing before a 
traveling Veterans Law Judge.  He should 
be advised that if he does not report 
for the hearing as scheduled, or 
alternatively, does not request that it 
be rescheduled, the Board will proceed 
to render a decision based upon the 
evidence of record.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is 


both to obtain clarifying information and to accord the 
appellant due process of law.  No inference should be drawn 
regarding the final disposition of the claims.  The veteran 
need take no action until so informed.  He also has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



                       
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




